EXHIBIT 16.1 Bagell, Josephs, Levine & Company, LLC 406 Lippencott Drive, Suite J marlton, nj April 18, 2012 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Kenergy Scientific, Inc. (the “Company”) Form 8-K dated April 16, 2012, and are in agreement with the statements relating only to Bagell, Josephs, Levine & Company, LLCcontained therein. We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, s/s Bagell, Josephs, Levine & Company, LLC
